Citation Nr: 1211888	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to reinstatement of VA compensation benefits, which have been terminated since December 27, 2001, due to the Veteran's status as a fugitive felon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reinstate the Veteran's VA benefits based upon the Veteran's ongoing status as a fugitive felon due to an outstanding arrest warrant against him.  The Veteran testified at an April 2011 Travel Board hearing that was held at the Chicago RO.  At that time, additional evidence was received with a waiver of review by the agency of original jurisdiction (AOJ), validly executed pursuant to 38 C.F.R. § 20.1304(c).  Although this evidence, which consists of copies of various documents filed from January to March of 2011 with the County of San Diego, California, is duplicative of evidence that was already of record, the Board has associated it with the claims file.

The issue of the Veteran's entitlement to an increased disability rating for a right knee disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2003, VA proposed to terminate the Veteran's VA benefits based upon newly received information that the Veteran was a "fugitive felon", as defined under Public Law 107-103, due to an outstanding San Diego County, California arrest warrant that had been issued on October 23, 1998.  The proposed effective date for the termination was December 27, 2001, the date on which Public Law 107-103 became effective.  VA provided the Veteran with information pertaining to his warrant and adviseded him that he had 60 days to clear the outstanding warrant and to provide VA with official documentation reflecting the same.  Apparently, no response was received from the Veteran and his VA benefits were terminated as proposed.

More than six years later, in July 2009, the Veteran contacted VA and requested that his VA benefits be reinstated.  In support of his request, he stated that he had been incarcerated beginning in May 1998, but was released three months later in August 1998.  In an October 2009 decision, VA notified the Veteran that the San Diego arrest warrant that had been issued in 1998 remained pending.  Once again, information pertaining to the outstanding arrest warrant was given to the Veteran, and he was advised to contact the proper authorities in San Diego to clear the warrant.  The Veteran's pending request to have his VA benefits reinstated was denied.  A timely Notice of Disagreement was received from the Veteran in March 2010.

Subsequently, the Veteran submitted copies of official filings which reflect that he has initiated proceedings to clear the outstanding arrest warrant.  Additional documentation received from the Veteran indicates that he has also initiated efforts to obtain representation in that matter from the San Diego County Public Defender's office.  At his April 2011 hearing, the Veteran testified that the process of clearing his arrest warrant remained pending and that he wished to have the matter remanded to the RO to monitor the progress and ultimate outcome of his efforts to clear the outstanding warrant.

Indeed, the ultimate outcome of the issue on appeal is entirely dependent upon the outcome of the Veteran's ongoing efforts to expunge the outstanding San Diego arrest warrant.  As it has been approximately a year since the Veteran began proceedings to expunge the arrest warrant, the Board believes that a remand is warranted in this case so that the RO may make efforts to contact the Veteran, in writing, to inquire as to the current status of the Veteran's efforts to clear the outstanding warrant and his status of legal representation in that matter.  If the Veteran has obtained legal representation to assist in his efforts to expunge the warrant, then the RO should also contact the Veteran's representative, in writing, and inquire as to the status of the proceedings.  Copies of all correspondence mailed to or received from the Veteran and/or his representative should be associated with the claims file.  Thereafter, the RO should readjudicate the Veteran's request to reinstate his VA benefits.  If the RO's determination remains adverse to the Veteran, both he and his DAV representative should be issued a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran inquiring as to the current status of the his efforts to clear the outstanding San Diego County, California arrest warrant and his current status of legal representation in that matter.  If the Veteran has obtained legal representation to assist him in that matter, then the Veteran should be asked to provide the name(s) and address(es) of his legal representatives.  Then, the RO should also send a letter to the Veteran's representative(s) and inquire as to the status of the proceedings.  Copies of any and all correspondence between VA and the Veteran and/or his representatives should be associated with the claims file.
 
2.  Then, the RO should perform any additional claims development that is warranted by any additional information or evidence received after this remand.

3.  After completion of the above development, the issue of the Veteran's entitlement to reinstatement of VA compensation benefits, which have been terminated effective from December 27, 2001, due to the Veteran's status as a fugitive felon, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



